DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 11/05/2020 have been entered and carefully considered with respect to claims 1 – 17, which are pending in this application. No amendment was made to the claims. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 17 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 7:
	Applicant states that the cited references do not recite all the limitations recited in claim 1, because Yang relates a completely different technical field and a person of skill in the art would not combine the teachings of Yang with the other cited references. Accordingly, because the cited combination is deficient without Yang, claim 1 is patentable. 
Applicant also states that the cited references fail to teach or suggest, "a microlens array for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises a plurality of microlenses, wherein the microlenses comprise a common Fourier plane, which is disposed congruently with a Fourier plane of the150050678.1 Application Serial No. 15/141,457 Attorney Docket No.: 110971-9081.US01collector" as recited in claim 1. 
  	Applicant posits that the pending claims are distinguished from the art of record, and that all rejections of the claims are overcome. Accordingly, Applicant requests allowance of all claims. 

Response to Applicant’s arguments
	Examiner has given careful consideration to Applicant’s remarks but still doesn’t ascribe to Applicant’s line of reasoning because, after review of the prior art, it is found that  the argument do not apply to the previously established rejection of the pending claims. 
	Examiner disagrees with Applicant’s statement that the cited references do not recite all the limitations recited in claim 1, because Yang relates a completely different technical field and a person of skill in the art would not combine the teachings of Yang with the other cited references. 
The Yang’s reference is added to the combination of Manassen, Laffargue and Schubert to meet the limitation: a microlens array for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises .
Nonetheless, Yang discloses systems including microlens array for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises a plurality of microlenses. (See Yang, Abstract and Pars. 0023, 0028 – 0029, 0057and disclosure in Claim 1; See further Par, 0064: Light collectors (for example, light collector 200) including a plurality of micro-lens and a plurality of multi-cone light redirecting structure) 
Applicant is reminded that the cited prior art is to be considered in combination and with broadest and reasonable interpretation.
Therefore, Examiner asserts that the combination of Yang along with Manassen, Laffargue and Schubert does read on the spirit of the claimed invention as indicated in the following 103 rejection.150050678.1  
	As a result, the claims are not deemed patentable over Manassen and Laffargue, in view of Schubert and Yang, and further in view of Shpunt. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1 – 3, 8 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al. (US 20120327503 A1), hereinafter “Manassen,” and Laffargue (US 2014/0002828 A1), hereinafter “Laffargue,”  in view of Schubert et al. (US 20100265482 A1), hereinafter “Schubert,” and further in view of Yang et al. (US 2013/0319505 A1), hereinafter “Yang.”

	In regards to claim 1, Manassen discloses: 
 	an apparatus for generating a two-dimensional illumination pattern of light beams, (See Manassen, Abstract: illumination system having illumination optics configured to direct the illumination onto the objective; Fig. 5 and Par. 0065: different patterns for three different pupil frames) comprising: 
a controller for controlling a sequence for generating the illumination pattern; (See Manassen, Figs. 1, 3: controller 310; Par. 0030: dynamic optical array device coupled to controller 310 and configured through appropriate programming; Par. 0032: angle of each micro-mirror can be controlled, e.g., in response to signals from electronic controller 310-; See further Par. 0033, Par. 0037 – 0038: controller 310 can time synchronize the state of the dynamic optical devices) 
 Manassen, discloses a controller for controlling a sequence for generating the illumination pattern, but is not specific about the controller generating two-dimensional illumination pattern of light beams:
 	However in a related field of endeavor, Laffargue discloses volume dimensioning techniques to reduce distortion by reducing multipath reflection or return of illumination, wherein the teachings read on the feature of a controller generating two-dimensional illumination pattern of light beams. (See Laffargue, Pars. 0013 and 0017: control system coupled to illumination subsystem to emit refined spatial illumination pattern; See also Par. 0082; See Pars. 0014 – 0018 and 0035, 0047: illumination subsystem may include an illumination source selectively actuatable to emit a number of two-dimensional spatial illumination pattern; See further, Par. 0071: coherent beam of light 454) 
Moreover, Manassen also teaches: 
a micromirror array for diffracting planarly incident coherent light generated by the illuminator, the micromirror array comprising a plurality of micromirrors, which are each tiltable around at least one axis by the controller; (See Manassen, Figs. 1, 3: array devices 302, 304 can be Digital Micromirror Device (DMD); Par. 0019: diffraction and aberrations of illumination system; Par. 0023: controlling reflecting states of individual optical elements within an array of such elements so that a given element is … in a tilted state that directs the light toward the target; Par. 0032: angle of each micro-mirror can be controlled in response to signals from electronic controller 310; See further Pars. 0036 – 0037; See also in Laffargue: Pars. 0014, 0023 and 0069) 
Manassen further teaches: an illuminator for generating the planarly incident coherent light, which is controllable by the controller; (See Manassen, Abstract: optical system may include… a source of illumination, an illumination system having illumination optics configured to direct the illumination onto the objective; Pars. 0027 and 0034: Incident light from source 102 is collimated by lens assembly 103 and illuminates objective; Par. 0063: Super Continuum illuminator; See also Figs. 2 and 3: illumination optics and illumination aberration control optics; See also Laffargue, Par. 0071: coherent beam of light 454) 
a collector for collecting light diffracted at the micromirror array; (See Manassen, Par. 0017: collection optics; Par. 0019: collection channel; See further Pars. 0024 and 0029: collection optics 114) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Manassen and Laffargue, before him/her, to modify the optical system of Manassen, by adding or integrating features of the disclosure of Laffargue, in order to achieve an apparatus for generating a two-dimensional illumination pattern of light beams. Combining the capabilities of Manassen (Abstract and Figs. 1, 3; Par. 0019; Par. 0023 and Pars. 0032, 0063) with the features of Laffargue could provide an efficient way to implement an apparatus providing a basic mode of operation whereby coherent light is irradiated planarly on a micromirror array (See Laffargue, Pars. 0014 – 0018; 0035, 0047 and Par. 0071)
Manassen, in combination with Laffargue, is not specific about the subsequent limitations:   	a microlens array comprising a plurality of microlenses, wherein the microlenses comprise a common Fourier plane, which is disposed congruently with a Fourier plane of the collector; wherein the controller is configured for tilting the micromirrors such that in the Fourier plane of the collector, intensity maxima of light collected by the collector can be generated, wherein the intensity maxima are each allocated to one of the microlenses, wherein from the respectively generated intensity maximum one of the light beams is generated by the respectively allocated microlens.
	However in a similar field of endeavor, Schubert discloses an illumination system of a micro-lithographic projection exposure apparatus comprising: 
a microlens array comprising a plurality of microlenses, (See Schubert, Par. 0072: microlenses 40 contained in the micro-lens array 38) wherein the microlenses comprise a common Fourier plane, which is disposed congruently with a Fourier plane of the collector; (See Schubert, Pars. 0019 - 0028: aberration produced by an optical element arranged between the system pupil surface and the mask plane (N.B.: locations in a pupil surface translate into angles in a Fourier related field plane such as the mask plane); See also Par. 0086: back focal plane of micro-lenses 40) wherein the controller is configured for tilting the micromirrors such that in the Fourier plane of the collector, intensity maxima of light collected by the collector can be generated, (See Schubert, Par. 0073: tilting movements of the individual mirror elements are controlled by a mirror control unit 50 which is connected to an overall system control 52 of the illumination system 12; See further Pars. 93 – 97: determination of intensity distribution in system pupil plane 70; Pars. 0142, 0143: Fourier plane) wherein the intensity maxima are each allocated to one of the microlenses, (See Schubert,  as cited above and Par. 0161: maximum variations of the intensity relative to a mean intensity; See further Pars. 0078 and 0163) wherein from the respectively generated intensity maximum one of the light beams is generated by the respectively allocated microlens. (See again Schubert, as cited previously and including Par. 0161: maximum variations of intensity; Pars. 0078 and 0163) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Manassen, Laffargue and Schubert before him/her, to integrate in the system of Manassen, by adding or integrating features of Laffargue and Schubert, in order to achieve an apparatus for generating a two-dimensional illumination pattern of light beams. Combining the features of both Manassen, and Laffargue to the features of Schubert could provide an efficient way to implement an apparatus providing a basic mode of operation whereby coherent light is irradiated planarly on a micromirror array, thereby the control means tilts micromirrors of the micromirror array such that for at least one of the microlenses in the Fourier plane of the collecting means an intensity maximum of the collected light results by diffracting the coherent light at the micromirror array and by collecting the diffracted light by means of the collecting means. Thus, a light beam would be generated from the intensity maximum of the collected light by means of the microlens allocated to the intensity maximum. Consequently, the light beams generated in that manner will have an extremely low divergence angle resulting in an illumination pattern of light beams, which is freely formable in a two-dimensional manner of the control means in a plane transversal to the propagation direction (Refer to Schubert, Pars. 0072, 0073 and 0078; Pars. 93 – 97 and Pars. 0161 and 0163)
	The above combination of references does not appear to disclose the feature added to Claim 1 by amendment: a microlens array for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises .
Nonetheless, Yang discloses systems including microlens array for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises a plurality of microlenses. (See Yang, Abstract and Pars. 0023, 0028 – 0029, 0057and disclosure in Claim 1; See further Par, 0064: Light collectors (for example, light collector 200) including a plurality of micro-lens and a plurality of multi-cone light redirecting structure)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Manassen, Laffargue, Schubert and Yang before him/her, to integrate in the system of Manassen, by adding or integrating features of Laffargue, Schubert and Yang, in order to achieve an apparatus for generating a two-dimensional illumination pattern of light beams. Combining the features of both Manassen, and Laffargue to the features of Schubert and Yang could provide an efficient way to implement an apparatus providing a basic mode of operation whereby coherent light is irradiated planarly on a micromirror array, such that a microlens array, included in the apparatus, for receiving light collected from the collector and for forming the light beams, wherein the microlens array comprises 

	In regards to claim 2, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein in the Fourier plane of the collector an aperture diaphragm array comprising a plurality of aperture openings is disposed, (See Schubert, Figs. 1 and 15; Pars. 0138, 0139: plane of the illumination system 112; front focal plane of the condenser 160 coincides with the system pupil plane 154; Pars. 0142, 0143: Fourier plane; See also Manassen, Par. 0017: collection optics; Par. 0054: contrast control is based on fixed apertures, and lateral movements of such apertures) wherein the aperture openings are each allocated to one of the microlenses. (See Manassen, Par. 0017: collection optics; Par. 0019: collection channel; See further Pars. 0024 and 0029: collection optics 114; See also Schubert, Figs. 1 and 15; Pars. 0138, 0139: plane of the illumination system 112; front focal plane of the condenser 160 coincides with the system pupil plane 154)
Claim 2 is therefore rejected on the above premises.  
	In regards to claim 3, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the controller is configured for tilting the micromirrors such that a tilting angle of the micromirrors corresponds to an integer plurality of a blaze angle. (See Schubert, Par. 0073: tilting movements of the individual mirror elements are controlled by a mirror control unit 50 which is connected to an overall system control 52 of the illumination system 12; See further Pars. 93 – 97: determination of intensity distribution in system pupil plane 70; Pars. 0142, 0143: Fourier plane – (ie. the controller is configured for tilting the micromirrors such that in the Fourier plane of the collector, intensity maxima of light collected by the collector can be generated))  - Par. 0027 recites inter alia that “a blaze angle means an angle where the incident coherent light is completely diffracted to a first order intensity maximum... The blaze angle depends in particularly on the wavelength of the incident light, the distance of the micromirrors and the angle of incidence of the incident light.”
Thus a skilled person in the art would use the disclosures of Manassen and Schubert in order to implement the condition to be met on tilting angle of the micromirrors based on blaze angle. 
The claim is therefore rejected on this reasoning.  
	In regards to claim 8, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the micromirrors are tiltable around two axes by the controller, (See Schubert, Par. 0040: beam deflection elements may be configured as mirrors which can be tilted by two tilt axes forming an angle therebetween; See also Pars. 0072, 0074) wherein a position of said intensity maximum of the collected light on the aperture diaphragm array is controllable two-dimensionally by the controller. (See Schubert, Par. 0073: tilting movements of the individual mirror elements are controlled by a mirror control unit 50 which is connected to an overall system control 52 of the illumination system 12; See further Pars. 93 – 97: determination of intensity distribution in system pupil plane 70; Pars. 0142, 0143: Fourier plane – (ie. the controller is configured for tilting the micromirrors such that in the Fourier plane of the collector, intensity maxima of light collected by the collector can be generated); See also Manassen, Figs. 1, 3: controller 310; Par. 0030: dynamic optical array device coupled to controller 310 and configured through appropriate programming; Par. 0032: angle of each micro-mirror can be controlled, e.g., in response to signals from electronic controller 310)
Claim 8 is rejected on similar reasoning as used in Claim 3 rejection.  
 	In regards to claim 9, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the micromirrors are each tiltable around exactly one axis by the controller, (See Schubert, Par. 0073: tilting movements of the individual mirror elements are controlled by a mirror control unit 50 which is connected to an overall system control 52 of the illumination system 12) wherein positions of several of said intensity maxima of the collected light on the aperture diaphragm array are each controllable by the controller along a straight line, (See again Schubert as cited above) wherein the straight lines of different intensity maxima run spaced apart and in parallel. (See Schubert, Pars. 93 – 97: determination of intensity distribution in system pupil plane 70; Pars. 0142, 0143: Fourier plane – i.e. the controller is configured for tilting the micromirrors such that in the Fourier plane of the collector, intensity maxima of light collected by the collector can be generated; Par. 0161: maximum variations of the intensity relative to a mean intensity; See further Pars. 0078 and 0163 - i.e. intensity maxima are each allocated to one of the microlenses)
Thus a skilled person in the art would use the disclosures of Manassen and Schubert in order to implement the condition to be met on tilting angle of the micromirrors such that positions of several of said intensity maxima of the collected light on the aperture diaphragm array are each controllable by the controller along a straight line, wherein the straight lines of different intensity maxima run spaced apart and in parallel. 
The claim is therefore rejected on this reasoning.  
	In regards to claim 10, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the micromirrors are disposed along a common mirror array plane. (See Manassen, Pars. 0023 and 0032: micro-mirror arrays positioned in pupil and field conjugate planes 202, 204; See also Schubert, Par. 0072: mirror array 46 is arranged slightly in front of a back focal plane; Par. 0075 and Fig. 4: YZ plane as related to micromirror array)
Claim 10 is therefore rejected on the above premises.  
	In regards to claim 11, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the illuminator is configured such that the planarly incident coherent light is incident perpendicularly onto the micromirror array. (See Manassen, Abstract: optical system may include… a source of illumination, an illumination system having illumination optics configured to direct the illumination onto the objective; Pars. 0027 and 0034: Incident light from source 102 is collimated by lens assembly 103 and illuminates objective; See also Figs. 2 and 3: illumination optics and illumination aberration control optics – i.e. illuminator for generating planarly incident coherent light is controllable by the controller such that the planarly incident coherent light can be made incident perpendicularly onto the micromirror array)
Claim 11 is thus rejected on those premises.
	In regards to claim 12, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the illuminator comprises a laser, advantageously a pulse laser. (See Manassen, Fig. 1 and Pars. 0026 – 0026: illumination source 102 may include a monochromatic source of light, such as a laser)
Based on the above disclosure, Claim 12 is rejected. 	In regards to claim 13, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the aperture openings comprise a round cross-section. (See Manassen, Fig. 1 and Pars. 0041: dynamic optical array devices 302, 304 can provide an optimal illumination configuration, e.g., by selecting illumination parameters such as numerical aperture (NA), dipole, annular etc.)
 	Based on the above disclosure, Claim 13 is rejected 	In regards to claim 14, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein adjacent light beams of the illumination pattern overlap in an operating distance measured from the microlens array, such that a line-shaped illumination pattern results. (See Manassen, Abstract: illumination system having illumination optics configured to direct the illumination onto the objective – i.e. microlens array comprising a plurality of microlenses; Fig. 5 and Par. 0065: different patterns for three different pupil; See further Schubert, Par. 0072: microlenses 40 contained in the micro-lens array 38, wherein the microlenses comprise a common Fourier plane, which is disposed congruently with a Fourier plane of the collector; See also Schubert, Pars. 0019 - 0028: aberration produced by an optical element)  
Claim 14 is thus rejected on those premises.
 	In regards to claim 15, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, wherein the microlenses are disposed in one plane. microlens array comprising a plurality of microlenses, (See Schubert, Par. 0072: microlenses 40 contained in the micro-lens array 38, wherein the microlenses comprise a common Fourier plane, which is disposed congruently with a Fourier plane of the collector; See also Pars. 0019 - 0028: aberration produced by an optical element arranged between the system pupil surface and the mask plane (N.B.: locations in a pupil surface translate into angles in a Fourier related field plane such as the mask plane); See further Par. 0086: back focal plane of micro-lenses 40) 
Claim 15 is thus rejected on those premises.
	In regards to claim 16, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus for optical determination of velocity fields in fluid flows, comprising: an apparatus for generating a two-dimensional illumination pattern of light beams according to claim 1; (See rationale used in Claim 1 rejection) and a camera for capturing the illumination pattern, (See Manassen, Fig. 4: camera 152) wherein an objective of the camera is disposed such that an optical axis of the objective is disposed transversally to a propagation direction of the light beams of the illumination pattern, (See Manassen, Fig. 4: camera 152; Pars. 0058 – 0059: frame grabber 154 makes a final grab or grabs so as to capture and store the correctly positioned target images) and wherein an exposure time of the camera is controllable by the control such that all light beams of one of the illumination patterns are captured in an image taken by the camera. (See again Manassen as cited above and as related to Fig. 4: camera 152 that records images; Pars. 0058 – 0059: frame grabber 154 to capture and store the correctly positioned target images; See also Par. 0023) 	In regards to claim 17, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 16, wherein the objective is a telecentric objective. (See Manassen, Fig. 4: camera 152; Pars. 0058 – 0059: frame grabber 154 makes a final grab or grabs so as to capture and store the correctly positioned target images)  (See Schubert, Par. 0067: projection objective 20; projection objective 20 has a magnification of less than 1) 
Nota bene: A telecentric lens is a compound lens that has its entrance or exit pupil at infinity; in the prior case, this produces an orthographic view of the subject. This means that the chief rays (oblique rays that pass through the center of the aperture stop) are parallel to the optical axis in front of or behind the system, respectively.
Based on this common knowledge, a skilled person in the art would use the disclosures of Manassen and Schubert in order to devise an apparatus wherein the objective of the camera for capturing the illumination pattern is a telecentric objective. 
The claim is therefore rejected on this reasoning. 


8.	Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manassen and Laffargue, in view of Schubert and Yang, and further view of Shpunt (US 20130278787 A1)

	In regards to claim 4, the combination of Manassen, Laffargue, Schubert and Yang discloses an apparatus according to claim 1, but is deficient about disclosing the condition: “wherein the controller is configured such that the sequence for generating the illumination pattern comprises a plurality of clocks, wherein at least one of said light beams is generated in each clock.” 	However, Shpunt teaches an imaging and processing apparatus “wherein a controller is configured such that the sequence for generating the illumination pattern comprises a plurality of clocks, (See Shpunt, Abstract: method for imaging… and performing a processing operation in the detector elements under control of a global clock. Results of the processing operation are read out under control of a rolling clock; Pars. 0011, 0016: global clock, local clock and rolling clock; Par. 0017: Capturing the images may include illuminating the object with radiation that varies over time under the control of the global clock; See also Par. 0048 and disclosures in claims 1 and 11) wherein at least one of said light beams is generated in each clock.” (See Shpunt, Fig. 3 and Par. 0017: Capturing the images may include illuminating the object with radiation that varies over time under the control of the global clock; Par. 0048 and disclosures in claims 1 and 11)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Yang, Manassen and Schubert before him/her, to modify the optical system of Manassen, by adding or integrating features of the illumination system of a micro-lithographic projection exposure apparatus by Schubert along with the concept of “a method for imaging including capturing images of an object using a matrix of detector elements and performing a processing operation in the detector elements under control of a global clock,” in order to achieve an apparatus for generating a two-dimensional illumination pattern of light beams. (Refer to Shpunt, Fig. 3 and Pars. 0017, 0048)
	In regards to claim 5, the combination of Manassen, Laffargue, Schubert, Yang and Shpunt discloses an apparatus according to claim 1, wherein the controller is configured such that the clocks each comprise a first partial clock for tilting the micromirrors in which the illuminator is switched off, (See Shpunt as cited above and Par. 0021: control circuit configured to pulse the illumination beam on and off; See also Pars. 0038, 0063; See Schubert, Par. 0073: tilting movements of individual mirror elements controlled by a mirror control unit 50 which is connected to an overall system control 52 of the illumination system 12;) and a second partial clock for generating at least one of said light beams in which the micromirrors are unmoved and the illuminator generates the planarly incident coherent light. (See Shpunt as cited previously; See also Manassen, Figs. 1, 3: controller 310; Par. 0030: dynamic optical array device coupled to controller 310 and configured through appropriate programming; Par. 0032: angle of each micro-mirror can be controlled, e.g., in response to signals from electronic controller 310-; See further Par. 0033, Par. 0037 – 0038: controller 310 can time synchronize the state of the dynamic optical devices)
 	Claim 5 is thus rejected on those premises. 	In regards to claim 6, the combination of Manassen, Laffargue, Schubert, Yang and Shpunt discloses an apparatus according to claim 4, wherein the controller is configured such that in each clock exactly one light beam is generated, (See Shpunt, Fig. 3 and Par. 0017: Capturing the images may include illuminating the object with radiation that varies over time under the control of the global clock; Par. 0048 and disclosures in claims 1 and 11 – i.e. at least one of said light beams is generated in each clock.”) in which the micromirrors are tilted such that the micromirrors are oriented in parallel. (See Manassen, Par. 0023: controlling reflecting states of individual optical elements within an array of such elements so that a given element is … in a tilted state that directs the light toward the target; Par. 0032: angle of each micro-mirror can be controlled in response to signals from electronic controller 310; See further Pars. 0036 - 0037)   	Thus a skilled person in the art would use the disclosures of Manassen, Schubert and Shpunt in order to implement the condition to be met on tilting angle of the micromirrors such that the micromirrors are tilted such that the micromirrors are oriented in parallel. 
The claim is therefore rejected on this reasoning.  
	In regards to claim 7, the combination of Manassen, Laffargue, Schubert, Yang and Shpunt discloses an apparatus according to claim 4, wherein the controller is configured such that in each clock several light beams are generated, wherein each of the several light beams is generated by a group of micromirrors, which are tilted such that the micromirrors are oriented in parallel within one of the groups of micromirrors.
 	Claim 7 is rejected based on the rationales used in the rejection of Claim 4, Claim 5 and Claim 6. 
References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Morrison et al. (US 20040213463 A1) teaches Multiplexed, spatially encoded illumination system for determining imaging and range estimation.
				Campion et al. (US 20100314534 A1) teaches Refined optical system.
				Zeng et al. (US 9804502 B2) teaches Illumination device and method for using the same in the projection lithography machine.
				HAITJEMA et al. (US 20150219441 A1) teaches IMAGE SEQUENCE AND EVALUATION METHOD AND SYSTEM FOR STRUCTURED ILLUMINATION MICROSCOPY.
				Nayar (US 20150160002 A1) teaches SYSTEMS AND METHODS FOR PERFORMING MACHINE VISION USING DIFFUSE STRUCTURED LIGHT.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487